



Exhibit 10.2


FIRST AMENDMENT TO
AMENDED AND RESTATED TRANSPORTATION SERVICES AGREEMENT




THIS FIRST AMENDMENT TO AMENDED AND RESTATED TRANSPORTATION SERVICES AGREEMENT
(“First Amendment”) is made effective as of April 1, 2016, by and between
Marathon Petroleum Company LP (“MPC”), a Delaware limited partnership and Hardin
Street Marine LLC (“HSM”), a Delaware limited liability company.
    
WITNESSETH:


WHEREAS, MPC and HSM entered into that Amended and Restated Transportation
Services Agreement effective on the 1st day of January, 2015 (the “Agreement”);
and


WHEREAS, pursuant to Section 12.11 of the Agreement, MPC and HSM now desire to
amend the Agreement in certain respects.
    
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


1.    Section 4.4 of the Agreement shall be deleted in its entirety and replaced
with the following:


4.4        Reimbursement of Expenses.


(a)
Monthly, to the extent incurred by HSM, MPC shall reimburse HSM for each of the
following:



(1)
all reasonable fuel and ancillary costs incurred by HSM, all reasonable Cleaning
and Repair Facility Charges and all reasonable Third Party charges, including
all port and harbor charges, incurred in providing the Transportation Services
under this Agreement;



(2)
any reasonable costs and expenses incurred by HSM for all damage of any kind, as
well as reasonable waste removal and cleaning costs, resulting from the receipt
of Product that does not conform to the applicable industry standard quality
specifications as set forth in Section 5.2;



(3)
any reasonable costs and expenses incurred by HSM in complying with any new or
change in Applicable Law occurring after the Effective Date that affects the
Transportation Services provided by HSM under this Agreement, provided that (i)
compliance by HSM with any such new or change in Applicable Law requires capital
expenditures by HSM and (ii)



1





--------------------------------------------------------------------------------





HSM has made efforts to mitigate the capital expenditures required by such
Applicable Law;


(4)
all taxes (other than income taxes, gross receipt taxes, ad valorem taxes,
property taxes and similar taxes) incurred by HSM on MPC's behalf with respect
to the Transportation Services provided under this Agreement, to the extent such
reimbursement is not prohibited by Applicable Law;



(5)
the actual costs of any capital expenditures, excluding Additional Equipment,
HSM agrees to make at MPC's request, to the extent such costs are actually
incurred by HSM; and



(6)
any reasonable costs incurred by HSM to restore disruptions to the
Transportation Services described in Section 3.1(a) that are caused by MPC or
MPC's employees, Affiliates, representatives, agents or customers.



(b)
Monthly, to the extent incurred by MPC, HSM shall reimburse MPC for each of the
following:



(1)
any motor fuel excise tax or similar taxes or fees incurred by MPC, which are
chargeable to HSM as a user of such fuel.



(2)
any reasonable costs incurred by MPC not covered under this Section 4.4, or
elsewhere in this Agreement, that are related to HSM providing Transportation
Services.



(c)
For expenses incurred under this Section 4.4(a), HSM and MPC agree that third
parties may directly invoice MPC and MPC shall be responsible for prompt payment
of any such invoice.



2.
Capitalized terms used but not defined in this First Amendment shall have the
meaning

ascribed to such terms in the Agreement.
    
3.
This First Amendment supersedes any other prior agreements or understandings of
the parties relating to this subject matter and the parties are not relying on
any statement, representation, promise or inducement not expressly set forth
herein.



4.
This First Amendment may be executed in one or more counterparts, and in both
original form and one or more photocopies, each of which shall be deemed to be
an original, but all of which together shall be deemed to constitute one and the
same instrument.



5.
Except for the provisions of the Agreement specifically addressed in this First
Amendment, all other provisions of the Agreement shall remain in full force and
effect.



(SIGNATURE PAGE FOLLOWS)


2





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
effective as of the day and year first written above.
MARATHON PETROLEUM COMPANY LP
 
 
 
By: MPC Investment LLC, its General Partner
 
 
 
 
 
 
 
 
By:
/s/ J. S. Swearingen
 
 
 
 
J. S. Swearingen, Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
Date:
June 29, 2016
 
 
 
 
 
 
 
 
 
 
 
 
 
HARDIN STREET MARINE LLC
 
 
 
 
 
 
 
 
By:
/s/ M. Todd Sandifer
 
 
 
 
M. Todd Sandifer, President
 
 
 
 
 
 
 
 
 
 
 
 
 
Date:
June 30, 2016
 
 
 
 
 
 
 
 







3



